People v French (2015 NY Slip Op 06642)





People v French


2015 NY Slip Op 06642


Decided on August 25, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 25, 2015

Gonzalez, P.J., Mazzarelli, Manzanet-Daniels, Gische, Clark, JJ.


13599 1783N/09

[*1] The People of the State Of New York, Respondent,
v James French, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Patricia M. Nunez, J. at summary denial of suppression motion; Robert M. Stolz, J. at jury trial and sentencing), entered on or about December 8, 2010,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated June 17, 2015,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: AUGUST 25, 2015
DEPUTY CLERK